internal_revenue_service number release date index numbers ---------------------- ------------- ----------------------------------- ------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-137248-08 date december legend distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e ---------------------------------- ---------------------------- ------------------------ ---------------------------------------- ---------------------------- ------------------------ ---------------------- -------------------------- ------------------------- -------------------------- ---------------------- -------------------------- -------------------------- -------------------------- ------------------------------------------- ------------------------ plr-137248-08 business x a b c d e f g ---------- ------ -------- -------- ---- -------- --- ----------------- dear ---------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below in step iii i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a calendar_year corporation engaged in business x distributing elected to be treated as an s_corporation since its formation distributing has one class of stock outstanding that is owned as follows shareholder a a percent shareholder b plr-137248-08 b percent shareholder c c percent shareholder d d percent and shareholder e e percent financial information submitted by distributing indicates that business x has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled was recently formed by distributing to implement the proposed transaction described below upon completion of the transaction described below controlled intends to make an election to be treated as an s_corporation proposed transaction shareholder a and shareholder b disagree on a number of fundamental matters relating to distributing’s business x the conflict between the shareholders is having an adverse effect on the day-to-day operations of distributing to eliminate the shareholder disputes distributing has proposed the following series of steps collectively the proposed transaction i distributing will contribute to controlled certain assets and related liabilities of business x in exchange for all of the outstanding controlled stock the contribution ii shareholder b will purchase from shareholder e f shares of distributing stock in exchange for a note payable to shareholder e in the principal_amount of g iii distributing will distribute all of its controlled stock to shareholder b in exchange for all of the distributing stock held by shareholder b the distribution representations distributing has made the following representations with respect to the proposed transaction a the fair_market_value of the controlled stock to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered b no part of the consideration distributed by distributing will be received by shareholder b as a creditor employee or in any capacity other than that of a distributing shareholder c distributing controlled and shareholder b each will pay their own expenses if any incurred in connection with the distribution plr-137248-08 d the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees f no intercorporate debt will exist between distributing and controlled at the time of or after the distribution g the distribution is being carried out for the following business_purpose to end shareholder disputes over the operation of distributing and to resolve management systemic and other problems that have arisen because of irreconcilable differences between shareholder a and shareholder b the distribution is motivated in whole or substantial part by this corporate business_purpose h the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more person will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation i immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 j for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution k for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all plr-137248-08 classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution l the fair_market_value but not the total adjusted_basis of the assets to be transferred by distributing to controlled will equal or exceeds the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject m the liabilities to be assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both p payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q the total fair_market_value of the assets transferred from distributing to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-137248-08 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder b on the distribution sec_355 the aggregate basis of the controlled stock in the hands of shareholder b immediately after the distribution will equal shareholder b's aggregate basis in the distributing stock surrendered in the distribution sec_358 the holding_period of the controlled stock received by shareholder b will include the holding_period of the distributing stock surrendered by the shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the distribution i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 or whether distributing’s s election plr-137248-08 is valid or whether controlled’s election to be an s_corporation will be valid under sec_1362 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________ richard k passales senior counsel branch associate chief_counsel corporate cc
